As filed with the Securities and Exchange Commission on July 13, 2010 Registration No. 333- UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, DC FORM S-3 REGISTRATION STATEMENT Under the Securities Act of ARCADIA RESOURCES, INC. (Exact Name of Registrant as Specified in its Charter) Nevada(State or Other Jurisdiction ofIncorporation or Organization) 8082(Primary Standard IndustrialClassification Code Number) 88-0331369(I.R.S. EmployerIdentification Number) 9320 Priority Way West DriveIndianapolis, Indiana 46240(317) 569-8234 (Address, Including Zip Code, and Telephone Number,Including Area Code, of Registrant’s Principal Executive Offices) Copies To: Matthew R. MiddendorfArcadia Resources, Inc.9320 Priority Way West DriveIndianapolis, Indiana 46240(317) 569-8234 Stephen J. HackmanIce Miller LLPOne American Square, Suite 2900Indianapolis, Indiana (Name, Address Including Zip Code, and Telephone Number, IncludingArea Code, of Agent For Service) Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. þ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer oNon-accelerated filero (Do not check if a smaller reporting company) Accelerated filer þSmaller reporting company o CALCULATION OF REGISTRATION FEE Title of Class of Proposed Proposed Securities to be Amount to be Maximum Offering Maximum Aggregate Amount of Registered Registered(1) Price per Unit Offering Price Registration Fee Common Stock, $0.001 par value (2) - (2) (2) Preferred Stock, $0.001 par value (2) - (2) (2) Warrants (2) - (2) (2) Senior Debt Securities (2) - (2) (2) Subordinated Debt Securities (2) - (2) (2) Total $25,000,000 - $25,000,000 $1,782.50(3) (1) This registration statement covers such indeterminate principal amount or number of shares of common stock and preferred stock, senior and subordinated debt securities and number of warrants of the registrant with an aggregate offering price not to exceed $25,000,000. The securities registered hereunder are to be issued from time to time and at prices to be determined. Any securities registered under this registration statement may be sold separately or as units with other securities registered under this registration statement. The securities registered hereunder also include: (i) an indeterminate number of shares of common stock or preferred stock, number of warrants and principal amount of senior and subordinated debt securities as may from time to time be issued upon conversion or exchange of any preferred stock, warrants or senior or subordinated debt securities registered hereunder, for which no separate consideration will be payable, and (ii) securities that may be purchased by underwriters to cover over-allotments, if any. (2) Omitted pursuant to General Instruction II(D) of Form S-3 under the Securities Act of 1933, as amended (the "Securities Act"). (3) Estimated in accordance with Rule 457(o) of the Securities Act for the sole purpose of calculating the registration fee. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Subject to Completion, Dated July , 2010 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and it is not soliciting an offer to buy these securities, in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS $25,000,000 Common Stock, Preferred Stock, Warrants, Senior Debt Securities, and Subordinated Debt Securities We may offer common stock, preferred stock, warrants, senior debt securities, and subordinated debt securities consisting of a combination of any of these securities at an aggregate offering price not to exceed $25,000,000. The debt securities that we may offer may consist of senior debt securities or subordinated debt securities, in each case consisting of notes or other evidences of indebtedness in one or more series.
